Citation Nr: 0530490	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  94-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral knee 
disability.

2. Entitlement to service connection for cervical spine 
disability.

3. Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.  

4. Entitlement to an increased rating for postoperative 
deviated nasal septum with chronic congestion, currently 
evaluated as 30 percent disabling.

5. Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Wildhaber, Attorney 
at Law

WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and brother


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1992, March 2000, and May 2000 
rating determinations of a Department of Veterans Affairs 
(VA) Regional Office (RO).

The cumulative effect of decisions since the initial ones 
were appealed includes a 40 percent rating for low back 
disability and a 30 percent rating for postoperative deviated 
nasal septum with chronic sinus congestion, effective from 
March 1992. The original decisions on these matters are still 
on appeal in light of AB v. Brown, 6 Vet. App. 35 (1993), and 
since Board decisions were vacated by the United States Court 
of Appeals for Veterans Claims (Court). Initial RO decisions 
in 2000, denying a TDIU and service connection for bilateral 
knee disability and a cervical spine disability, are also on 
appeal.

Hearings were held before a Hearing Officer at the RO in 
September 1992 and October 1994.  There were Board decisions 
in August 1996 and April 2001 and Court Orders affecting them 
in January 1998 and January 2002.  The Board also remanded 
the case to the RO in July 1998 and August 2002.  The appeal 
has been returned to the Board for further appellate action 
on the remaining issues.




FINDINGS OF FACT

1. The RO denied service connection for bilateral knee 
disability in June 1990, and the veteran did not appeal that 
decision.  

2. Since that decision, evidence which is so significant that 
it must be considered in order to fairly decide the merit of 
the claim has been submitted.  

3. The current bilateral knee disability was not manifest in 
service and is unrelated to service.  

4. Arthritis of either knee was not manifest to a degree of 
10 percent within 1 year after service separation.

5. Cervical spine disability was not manifest in service and 
is unrelated to service.  

6. Cervical spine arthritis was not manifest to a degree of 
10 percent within 1 year after service separation.

7. The veteran's service-connected low back disability is 
productive of no more than severe intervertebral disc 
syndrome; he does not have incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks or more during the past 12 months, or ankylosis 
of the lumbar spine.

8. The veteran's service-connected postoperative deviated 
nasal septum does not markedly interfere with his breathing 
space or produce 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  

9.  The veteran's service-connected deviated nasal septum 
disability produces no more than severe sinusitis, without 
massive crusting, marked ozena, anosmia, osteomyelitis or 
near constant sinusitis.  

10.  Service connection is in effect for low back disability 
(40 percent); postoperative deviated nasal septum with 
chronic congestion (30 percent); flat feet with history of 
trauma (10 percent); tinnitus (10 percent), and bilateral 
hearing loss (noncompensable); the combined rating is 70 
percent. 

11.  The veteran's service-connected disabilities do not 
preclude engagement in substantially gainful employment 
consistent with the veteran's education and occupational 
experience.


CONCLUSIONS OF LAW

1. The June 1990 RO rating decision denying service 
connection for bilateral knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2. The claim for service connection for bilateral knee 
disability is reopened based on new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  

3. Bilateral knee disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4. Cervical spine disability was not incurred or aggravated 
in service, and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

5. The criteria for a disability rating in excess of 40 
percent for low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 
4, Diagnostic Code 5237 (2005).

6. The criteria for a disability rating in excess of 30 
percent for postoperative deviated nasal septum with chronic 
nasal congestion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 6502-6514 (2005).


7. The criteria for TDIU are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Bilateral knee disability

Service connection was denied for bilateral knee disability 
in June 1990.  The veteran did not appeal that decision and 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
In order to reopen a claim, new and material evidence must be 
received.  Under 38 C.F.R. § 3.156 as it stood prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Evidence is new when it is not cumulative 
of evidence previously considered.  It is material when it is 
relevant and probative, and is so significant that it must be 
considered in order to fairly evaluate the merits of a claim.  
38 C.F.R. § 3.156.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended in 2001.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).

The RO reopened and denied the claim on the merits in 2000.  
The Board concludes that the claim is reopened based on new 
and material evidence, and that service connection should be 
denied.  

Service medical records report a left knee strain in February 
1987.  However, they report no right knee injury and the 
veteran denied direct trauma when he was seen for left knee 
trouble in February 1987.  An X-ray was negative and so was 
Drawer and McMurray's and ligament instability testing in 
February 1987.  No other treatment is shown in service and 
almost 2 1/2 years later on service separation examination, his 
lower extremities were normal.  He claimed service connection 
for foot, ear, and nose problems in 1989 but not for knee 
problems.  

He complained of pain in his knees and stated that he thought 
it was from jumping from airplanes and carrying packs on VA 
examinations in 1990, but he was a machine operator and cargo 
specialist at the time of the examination and his gait and 
lower extremity motor were within normal limits and there was 
no atrophy when examined.  Joint pain in the knees was 
diagnosed.  

His claim for service connection for joint pain in his knees 
was denied by the RO in June 1990. The RO stated in its 
reasons for its decision that no specific diagnosis had been 
given for the complaints of pain in the knees and that the 
complaints at that time were being considered acute 
conditions that would resolve.  He was notified of the 
decision at that time and did not appeal within one year 
thereof.  Accordingly, that decision became final.  
38 U.S.C.A. § 7105.  

In March 1993, the veteran reported injuring his right knee 
coming out of a truck.  He would not let the examiner near 
his left knee because of severe pain and the impression was 
contusion of the left knee.  A bone scan was suspicious for 
inflammatory degenerative changes in the right knee.  

He had no obvious limp and no weakness of his lower 
extremities on VA examination in June 1993.

In September 1995, the veteran reported a parachute accident 
in 1988 and complaints of pain in his knees.  An MRI in 
September 1995 revealed mild degenerative change in the left 
knee's medial and lateral meniscus.

In March 2000, the veteran reported that he twisted his right 
knee and had leg swelling to the ankle, and a popliteal/calf 
cyst was assessed.  

A May 2005 VA medical record reports that there were 
effusions in both knees and a small Baker's cyst of the right 
knee.  

The evidence received since the June 1990 denial is new and 
material evidence because previously, there was no 
satisfactory evidence of any underlying left or right knee 
disease or injury causing joint pain disability and the 
evidence submitted since then makes up for that deficiency by 
showing underlying left and right knee disease or injury.  
The claim is reopened.  

However, the Board finds that service connection is not 
warranted for bilateral knee disability.  The veteran's 
service medical records do refer to left knee strain in 1987, 
but not thereafter, and no right knee disease or injury is 
shown in service.  Most significantly, the VA examiner as 
recently as February 2005 found no evidence of ligament or 
bone injury.  Without evidence of disease involving the 
knees, the examiner did not believe that the veteran's 
complaints of bilateral knee pain were related to his 
military service.  X-rays of the knees in February 2005 were 
interpreted as showing no significant abnormalities.  The 
Board acknowledges that a full body bone scan in December 
2001 showed increased radiotracer in the knees (and ankles) 
that might represent old trauma; the impression, however, was 
of nonspecific findings.  The veteran's representative has 
also referred to x-ray findings in March 2000 indicating 
arthritic findings.  Nonetheless, the preponderance of the 
evidence - including the examiner's opinion in February 2005 
- is against finding that the veteran has current disability 
of either knee that is related to disease or injury during 
his active military service.

There is no competent evidence of a nexus between a bilateral 
knee disability and disease or injury during the veteran's 
military service, and arthritis of either knee was not 
manifest within 1 year of separation.  The veteran has 
argued, in essence, that he injured his knees in service and 
has had chronic disability from such injuries since service.  
However, objective competent evidence does not show this. 
Moreover, the veteran is not competent to indicate the 
etiology of knee disability. Medical evidence is required. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993). The data submitted 
by the veteran's representative concerning risk assessment 
for parachutists versus non-parachutists does not establish 
that the veteran, himself, suffers from a knee disability 
related to his military service.  Under these circumstances, 
service connection is not warranted.  

Cervical spine disability

Service medical records report no treatment for neck disease, 
injury, or disability and his neck and cervical spine were 
normal on service discharge examination in August 1989.

In August 1991, when the veteran complained of back pain, 
status post injury in 1986, cervical spine X-rays were 
obtained and they were negative.

The veteran complained of headache for 2 days and neck pain 
in February 1993.  A cervical spine series in February 1993 
was negative.  Cervical myositis was assessed.

A March 1993 bone scan report contains no evidence of 
cervical spine disease, injury, or disability.

Mild degenerative cervical spine arthritis was shown on X-ray 
in February 1995.  Neck spasm was shown in March 1995.  In 
July 1995, the veteran reported status post paratrooper 
injury in 1988 involving neck pain.  He also reported having 
neck pain status post a military related fall out of a truck 
and landing on his back/neck.  In August 1995, there was a 
clinical history of cervical stenosis due to trauma.  

In essence, there is some evidence of current cervical spine 
disability and arthritis, and the veteran relates it to 
injury in service.  No treatment, complaints, disease, or 
injury to the neck or cervical spine is shown in service, the 
veteran was clinically normal on service discharge 
examination, and continuity of symptomatology and the 
existence of disease, injury, or disability prior to February 
1993 is not established.  Moreover, competent medical 
evidence does not link any current neck disability to disease 
or injury during the veteran's active military service.  The 
data submitted concerning risk assessment for parachutists 
versus non-parachutists does not establish that the veteran 
suffers from a neck disability related to his military 
service; it is only a general risk assessment.  Arthritis of 
the cervical segment of the spine was not manifest to a 
degree of 10 percent within 1 year of separation, and the 
competent evidence of record does not otherwise establish a 
link between any current neck disability and the veteran's 
military service.  The Board concludes that the preponderance 
of the evidence is against finding that the veteran has a 
current cervical spine disability due to disease or injury 
during service.  

Increased ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.


In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for a back disability, classified as chronic lumbar strain in 
a rating decision, dated in December 1990.  By the same 
rating decision, service connection was established for a 
deviated nasal septum, the result of a nasal fracture.  

There have been changes to the rating criteria for spine and 
respiratory disabilities during the course of the veteran's 
claim. Spine regulation changes occurred in September 2002 
and September 2003. Respiratory disease criteria changed in 
October 1996. Both the old and the new criteria are 
applicable. Where both apply, and one warrants a higher 
rating, it must be assigned, but the new criteria can not be 
applied earlier than their effective date. 

Lumbar Spine Disability

Service connection was established for chronic lumbar strain 
in a June 1990 rating decision, which assigned a 10 percent 
rating under Diagnostic Code 5295 from October 1989. In an 
August 1993 rating decision, the disability rating was 
increased from a 10 percent to a 20 percent rating, under the 
provisions of 38 C.F.R. § 4.71a, Codes 5293-5295, and the 
back disability was reclassified as chronic lumbar strain 
with herniated nucleus pulposus at L4-5.  In April 2001, the 
Board granted a 40 percent rating.  In May 2001, the RO rated 
the disability under Diagnostic Code 5295.  It rated it under 
Diagnostic Code 5237 in March 2005.  This is the veteran's 
current rating.  The 40 percent rating is in effect from 
March 1992.  

Old Diagnostic Code 5292 and old Diagnostic Code 5295 have 
highest ratings of 40 percent.  Therefore, 38 C.F.R. §§ 4.40, 
4.45, 4.59 can not increase the rating under either 
Diagnostic Code. Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997). Both codes consider limitation of motion. 

Under old Diagnostic Code 5293, a 20 percent is applicable 
for intervertebral disc syndrome, manifested by moderate 
disablement with recurrent attacks.  The next higher 
evaluation of 40 percent requires severe recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  A 
60 percent rating is assigned when the disability is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc; little 
intermittent relief.  Per the January 2002 joint motion which 
the Court ordered the Board to comply with, the Board is 
required to address the evidence of neurological involvement 
such as that noted during the June 2000 VA examination.

The Board notes that 38 C.F.R. § 4.71a, Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  VAOPGCPREC 36-97 (December 12, 1997).  If the 
disability is rated under Diagnostic Code 5293, a separate 
evaluation for compensable limitation of motion is not 
appropriate because the manifestations are not separate and 
distinct conditions but duplicative or overlapping.  As such 
the assignment of a separate rating for limitation of motion 
is contrary to the rules prohibiting pyramiding, embodied in 
38 C.F.R. § 4.14.  See Esteban v. Derwinski, 6 Vet .App. 259, 
262 (1994).  

The veteran's clinical record does not support a finding that 
his current disability picture is productive of pronounced 
intervertebral disc syndrome.  A VA examiner in June 1993 
reported that he had no neurological deficits in the lower 
extremities.  A VA examiner in September 1998 found his motor 
strength to be 5/5 and a straight leg raising which was 
"subjectively" positive but that "there was no evidence of 
a positive straight leg raise".  Sensory examination was 
intact to light touch and pinprick and deep tendon reflexes 
were normal, active and symmetrical.  He had a normal gait 
with no antalgic component. On VA examination in June 2000, 
he was "weak" on standing up on his tiptoes and heels, but 
his reflexes were 2+ and his sensation was grossly intact.  
He had a positive straight leg raising at 70-80 degrees and 
impingement signs at that level. On VA examination in 
February 2005, he stated that his lower back had 
progressively gotten worse and that he was constantly in 
pain.  He stated that he had increasing spasms in his lower 
back and that he had difficulty with ambulation and felt like 
his knees were giving way on him.  He was wearing bilateral 
knee braces but his knees were essentially normal clinically 
and he walked without any evidence of any assistive devices. 
He was able to heel and toe raise and had a negative straight 
leg raising.  His bilateral quadriceps and calf musculature 
had no atrophy at the time of the February 2005 VA 
examination. 

The examiner in February 2005 reviewed the claims folder 
extensively and examined the veteran and stated that his 
current complaints were in discord with the objective 
findings.  He found that the veteran did not display any 
evidence of nerve tension signs which the VA examiner in 2000 
stated that he had. He rated the veteran's current level of 
degenerative disc disease at mild or normal for age.  While 
the examiner in 2000 stated that he had nerve tension signs, 
the examiner in February 2005 found none. Additionally, the 
examiner in February 2005 opined that there was no more than 
mild intervertebral disc syndrome. No examiner has opined 
that the veteran has pronounced intervertebral disc syndrome 
or more than mild intervertebral disc syndrome. The Board 
concludes that pronounced intervertebral disc syndrome is not 
present.  The evidence does not establish a higher evaluation 
under Diagnostic Code 5293, even considering 
38 C.F.R. §§ 4.40, 4.45.  

Considering the veteran's disability under 
38 C.F.R. § 4.71a's (2005) new formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, the Board concludes that a higher rating is not 
warranted.  A review of the record reveals that there have 
not been any incapacitating episodes reported.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment prescribed 
by a physician.  Id at Note (1).  There would have to be 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months in order for a 60 percent 
rating to be assigned under that formula.  Id.  

Considering the disability under the new general rating 
formula for diseases and injuries of the spine, a rating 
higher than 40 percent is not warranted because a review of 
the record reveals that the veteran does not have unfavorable 
ankylosis of any part of his spine, and unfavorable ankylosis 
of the thoracolumbar spine is required for a higher rating 
than 40 percent when rated under such general formula.  
Furthermore, Note 1 to the general rating formula for 
diseases and injuries to the spine is not applicable.  There 
are no associated objective neurologic abnormalities to be 
rated separately under an appropriate Diagnostic Code.  The 
evidence including the 2005 VA examination report convinces 
the Board of this.  Strength, motor, and sensation are intact 
in the lower extremities according to the most probative 
evidence.

The veteran has not demonstrated the functional loss due to 
pain due to the service-connected low back disability that 
would be equivalent to an evaluation in excess of the current 
schedular 40 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It has essentially 
been argued that the veteran has pain which is not being 
adequately compensated.  The Board notes that there are 
probative comments of record, such as the March 1992 and June 
1996 VA examiner's, indicating that the veteran's complaints 
and lumbar disc disease have a strong psychological 
component.  That examiner in March 1992 indicated that he had 
the distinct impression that the veteran was not exerting 
maximum effort in carrying out any of the maneuvers 
requested.  Another examiner in August 1992 stated that he 
was not able to assess the veteran's strength due to the 
veteran not making effort.

Neither the medical records and reports nor the veteran's 
statements show any satisfactory evidence of the presence of 
such factors as weakened or abnormal movement, excess 
fatigability; incoordination, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating, 
per 38 C.F.R. §§ 4.40, 4.45.  When the veteran was 
cooperating in September 1998, he had 5/5 motor strength and 
a normal gait with no antalgia.  His range of motion was 
lumbar spine flexion, extension, lateral flexion, and 
rotation to 95, 35, 40, and 35 degrees respectively.  The 
June 2000 VA examination still revealed 5/5 motor function 
except for in the left leg (whose motor function and heel 
standing weakness it did not quantify).  The veteran was able 
to heel raise and toe raise without difficulty on VA 
examination in February 2005 and his flexion and extension 
were to 30 and 10 degrees and his lateral bending and 
rotation were to 20 degrees and his quadriceps and calves had 
no atrophy.  With diversion, he was able to perform all 
resisted activities without pain.  In view of the foregoing, 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent.  

Per the January 2002 joint motion which the Court ordered the 
Board to comply with, the Board is required to address the 
matter, in essence, of whether an additional 10 percent 
rating is warranted for the demonstrable deformity of the T-
12 vertebral body.  

It is notable that no T-12 vertebral body fracture is shown 
in service.  An x-ray of the lumbar spine in August 1991 also 
incidentally noted what was described as mild anterior 
wedging of the 12th dorsal vertebra due to an old compression 
fracture with approximately 5 percent loss of stature of this 
vertebral body. An x-ray in February 1993 was interpreted as 
showing compression of the superior T8 endplate, and there 
did not appear to be a left-sided rib at T12. An x-ray of the 
lumbar spine in February 1998 also incidentally noted what 
appeared to be a wedge fracture of T12, with 15 percent loss 
of vertical height anteriorly, which appeared old and benign.  
Although the VA examiner in 2000 indicated the presence of 
compression fracture at T12-L1, the VA examiner in February 
2005 found no significant evidence of previous injury at the 
T12-L1 area.  The veteran's representative also referred to a 
July 1998 radiology report that noted minimal irregularity of 
the superior end plate at T12, probably Schmorl node.  A 
Schmorl's nodule is defined as a nodule seen in 
roentgenograms of the spine, due to prolapse of a nucleus 
pulposis into an adjoining vertebra.  Dorland's Illustrated 
Medical Dictionary 898 (26th ed. 1981).  In short, there may 
be some sort of x-ray anomaly of the T12 vertebra, but the 
evidence as a whole is not in equipoise concerning whether 
there is a fracture of the T12 body that was incurred during 
active military service.  The Board notes that the February 
2005 VA examiner reviewed the claims folder extensively and 
stated that there was no significant evidence of previous 
injury at T12-L1. The Board, therefore, concludes that 
compensation for the deformity of the T-12 vertebral body is 
not warranted.  

Postoperative deviated nasal septum with chronic sinus 
congestion

The veteran has a history of sustaining a fractured nose in a 
parachute jump in service.  At that time, he underwent a 
septorhinoplasty.  The veteran apparently underwent a second 
procedure in 1990.  In addition, his treatment records show 
that he fell in April 1998 and injured his nose.  Those 
records indicate that the veteran sustained an undisplaced 
fracture as a result of that incident.  

Service connection has been established for postoperative 
residuals of a deviated nasal septum with chronic sinus 
congestion that has been assigned a 30 percent rating under 
the provisions of 38 C.F.R. § 4.97, Codes 6501-6502 since 
March 1992.  This is the veteran's current rating.  

The evidence shows no interference with the breathing space, 
or obstruction of the nasal passage as a result of the 
service-connected  postoperative deviated nasal septum 
disability.  The former is required for a compensable rating 
under old Diagnostic Code 6502 (1996) and the latter is 
required for a compensable rating under new Diagnostic Code 
6502 (2005).  The VA examiner in June 2000 indicated that 
there was no obstruction.  The VA examiner in February 2005 
stated that the nasal passages were patent.  Accordingly, a 
compensable rating under old or new Diagnostic Code 6502 is 
not warranted.  

He does not meet the criteria for a 50 percent rating under 
the old or new criteria for sinusitis in 38 C.F.R. § 4.97 
(1996, 2005) (sinusitis is listed at Diagnostic Codes 6510-
6514 in each version).  Both old and new 38 C.F.R. § 4.97 
permit a 50 percent rating when there is osteomyelitis but 
the Board finds that he does not have osteomyelitis because 
it is not reported in the numerous records including the  
radiology reports of record.  Old 38 C.F.R. § 4.97 
alternatively requires severe symptoms from sinusitis and he 
does not have them.  New 38 C.F.R. § 4.97 alternatively 
requires near constant sinusitis and he does not have it, 
although there are instances of sinusitis, including, for 
example, in February 1993 and February 1996, and October 
1999.  Basically, there have been instances of treatment of 
sinusitis with antibiotics, including in February 1993 and 
January 1996, and October 1999, and January 2002. He had 
essentially normal nose and throat examinations in August 
1992 and in April 1994 and a negative CT scan of the sinuses 
in January 1996. The June 2000 VA examiner found that he had 
a normal sinus examination and allergic rhinitis. The VA 
examiner in February 2005 noted the request for an 
examination for chronic sinus congestion and stated that he 
thought it might be a misnomer, probably meaning chronic 
nasal congestion. He reviewed reports of recent X-rays which 
were normal with no evidence of acute or chronic sinusitis, 
and considered the veteran's report of ongoing symptoms of 
frequent nosebleeds, nasal congestion, mucoid drip which was 
often greenish in color, and bifrontal cephalgia.  In 2004, 
the last sinus CT scan had been negative.  

The evidence, including the treatment reports, the lay 
statements, the June 2000 VA examiners finding of a normal 
sinus examination and allergic rhinitis, and the February 
2005 VA examiner's opinion section statement that the 
veteran's recent paranasal sinus X-rays failed to show any 
evidence of sinus disease, coupled with his statement that 
the veteran has some symptoms of ongoing nasal motor 
rhinitis, convinces the Board that the veteran has not had 
severe sinusitis symptoms after repeated operations, and does 
not have near constant sinusitis.  The presence of polypoid 
changes and a right maxillary polyp found on rhinoscopy in 
May 2005 does not affect the Board's decision on this. 
Accordingly, a rating greater than 30 percent under either 
the old or the new rating criteria for sinusitis is not 
warranted.  

The VA examiner in February 2005 indicated that the veteran 
had symptoms of ongoing nasal motor rhinitis and in May 2005, 
rhinoscopy revealed bilateral polypoid changes in the 
nostrils.  However, the veteran's disability has been rated 
by analogy to chronic sinusitis and he does not meet the old 
or new rhinitis criteria for a higher rating than the 30 
percent rating assigned by analogy under sinusitis during the 
entirety of the rating period.  He does not meet old 
Diagnostic Code 6501's (1996) 50 percent criteria of marked 
ozena or anosmia.  He further has not been diagnosed with 
bacterial rhinitis which, under new Diagnostic Code 6523 
(2005), provides for a higher rating than 30 percent only if 
rhinoscleroma is present, and the veteran does not have 
rhinoscleroma. He has not been diagnosed with granulomatous 
rhinitis and no evidence shows Wegener's granulomatosis or 
lethal midline granuloma, so under new Diagnostic Code 6524 
(2005), he may not be assigned the only rating higher than 30 
percent which exists under Diagnostic Code 6524 (a 100 
percent rating).

In essence, there is no basis for further entitlement during 
the entirety of the rating period, considering either the old 
or new (where applicable) criteria.

Extraschedular consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1996) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  

With respect to the low back disability, the report of the 
June 2000 VA examination shows that the veteran had 
limitation of activity as far as his walking, standing and 
driving.  The examiner noted, in addition, that the veteran 
was not unemployable because of his back, but did have 
limitation of activities.  In particular, it was noted that 
the veteran could not accomplish prolonged walking for more 
than an hour, standing for more than a half hour to an hour 
in one position, or sitting in one position for more than an 
hour.  What is implicit in these findings is the notion that 
the veteran could extend his ability to function if allowed 
to change his position. Thus, there is no credible evidence 
that his back disability markedly interferes with his ability 
to work.  Moreover, he has not required frequent 
hospitalizations or extensive treatment that would require 
extended absences from the workplace.  

With respect to the upper respiratory complaints, at the 
September 1998 VA examination, the veteran complained of 
recurrent sinus infection every 2 to 3 weeks.  At the June 
2000 VA examination, he reported he was attending the VA 
allergy clinic about once a month, about when he became 
symptomatic.  Nonetheless, the veteran has not shown that he 
has required frequent hospitalizations for his service-
connected residuals of a deviated nasal septum.  In addition, 
there is no indication that that condition is productive of 
marked interference with employment.  

The veteran is advised that evaluations of 40 and 30 percent 
are, themselves, a recognition of the type of impairment 
demonstrated by the low back disability and the postoperative 
residuals of deviated nasal septum, respectively.  In view of 
the foregoing, consideration of an extraschedular rating is 
not warranted.  

TDIU

Service connection is in effect for low back disability (40 
percent); postoperative deviated nasal septum with chronic 
congestion (30 percent); flat feet with history of trauma (10 
percent); tinnitus (10 percent); and bilateral hearing loss 
(noncompensable).  The combined rating is 70 percent under 
the rating schedule, effective from March 1992. 

For TDIU purposes, the evidence must show impairment of mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation. 
38 C.F.R. § 3.340 (2005). Total disability is shown where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. See 38 C.F.R. § 4.16 (2005). If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. See 38 C.F.R. §§ 3.341(a), 4.19 
(2005). Factors to be considered are the veteran's level of 
education, employment history, and vocational attainment. See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran's service-connected disability ratings meet the 
prerequisite for consideration of entitlement to TDIU 
consistent with 38 C.F.R. § 4.16(a), as the veteran has more 
than two disabilities; which combine to a rating of 70 
percent.  The Board must consider whether service-connected 
disabilities, standing alone, without non-service-connected 
disabilities, preclude substantially gainful employment 
consistent with his education and occupational experience.

Service personnel records show that the veteran is a high 
school graduate and, according to the January 1990 VA 
examination report, he has work experience as a machine 
operator and cargo specialist.  His April 1993 Social 
Security Administration records indicate that he lost jobs 
and was hospitalized twice in that past year due to his 
explosive temper and violence.  He had lost one job for 
threatening his boss with a 2x4 and a private doctor had 
refused to treat him anymore because of his violent 
outbursts.  A Social Security Administration record states 
that he could not hold a job because he had explosive 
patterns and that he had shot a gun at somebody in his 
neighborhood.  In July 1996, a private physician stated that 
he was unable to perform in work categories due to his 
cervical spine disability.

Although records contain indicia of unemployment and 
unemployability, including the April 1993 Social Security 
Administration records, the Board finds that the veteran's 
service-connected disabilities alone do not render him 
unemployable.

He had been a machine operator and a cargo specialist after 
service and the evidence shows that his service-connected 
disabilities do not preclude substantially gainful 
employment.  A VA spine examiner in September 1998 stated 
that the effect of the veteran's low back disability on his 
activity was "interesting".  He reported that the veteran's 
ordinary activity was sitting at home watching television.  
That examiner stated that his low back disability, since he 
had no deficit, should not affect his ordinary activity and 
that he had no evidence of inability to procure or maintain 
employment. 

He told a VA spine examiner in June 2000 that he was not 
employed because of his back pain and that examiner stated 
that he did have limitations in that he could not do any 
prolonged walking for more than one hour, or sit or stand in 
1 position for more than an hour, but that examiner stated 
that he was able to have gainful employment with the above 
limitation.  It was implicit in the findings that the veteran 
could extend his ability to function if he changed position 
or took breaks from certain types of work if he needed to.  

A VA examiner in February 2005 stated that he had been 
unemployed since 1991 due to his low back condition and other 
multiple conditions including asthma and depression, but that 
he did not believe that the veteran had significant arthritis 
in his low back and that his complaints were in discord with 
the objective findings.  His service-connected disabilities 
are disabling, as reflected by their ratings, but evidence 
does not show that they preclude him from performing 
substantially gainful employment.

In light of the evidence, we conclude that the veteran's 
service-connected disabilities do not prevent him from 
obtaining or retaining substantially gainful employment, and 
that as such, a TDIU is not warranted.  

Problems that are not service-connected, such as the 
veteran's psychiatric disability, can not be considered in 
finding that service-connected disabilities, standing alone, 
render the veteran unemployable.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify by means of a February 
2004 VCAA letter from the RO to the claimant. The claimant 
was specifically advised of the type of evidence that would 
establish the claims, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the March 
2004 supplemental statement of the case.


The Board acknowledges that, only after the appealed rating 
decisions were promulgated did the AOJ, in February 2004, 
provide explicit section 5102(a) notice to the claimant. The 
Board notes that the appealed decisions preceded the 
enactment of the VCAA and finds that the timing of the VCAA 
notice is harmless. While the notice provided to the claimant 
in February 2004 was not given prior to the first AOJ 
adjudication of the claim, the claimant was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain. In that regard, after the notice, the AOJ 
obtained additional VA and other medical records. The 
claimant was also afforded additional VA examinations in 
February 2005. The timing of the notice had no adverse effect 
on the claims given the process carried out during the course 
of the claim and appeal so as to provide the claimant with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The timing of the notice did not affect the 
essential fairness of the adjudication. Id.
 
VA has satisfied its duty to notify by means of a February 
2004 letter from the RO to the claimant. The claimant was 
specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence. Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. The claimant was 
also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. Numerous VA examinations have been 
conducted. The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. The Board 
notes that in February 2004, the representative indicated 
that evidence of record was complete and sufficient to rate 
all claims, and that in September 2005, the representative 
submitted more evidence with a waiver of RO consideration.  
He indicated that there was nothing further to add and that 
the Board consider his case and issue a decision as soon as 
possible.   
 
The Board finds that the development requirements of the VCAA 
have been met. VA has done everything reasonably possible to 
assist the claimant. Accordingly, appellate review is 
permitted. 


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to an increased rating for low back disability is 
denied.  

Entitlement to an increased rating for postoperative deviated 
nasal septum with chronic sinus congestion is denied.

Entitlement to a TDIU is denied.




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


